POCH, J. In 1971, the Claimant was employed at Jubilee Lodge, a juvenile female correctional institution. In September of 1971 the camp closed. On June 1,1972, the lodge was reopened as a camp for juvenile male offenders. Male employees were rehired while females were not. Claimant filed a complaint before the F.E.P.C. along with several other former female employees of said institution alleging sex discrimination. The Fair Employment Practice Commission (F.E.P.C.) agreed to an award of $5,512.35. The claim is in the amount of $5,512.35 which is the difference between what the Claimant would have earned during the period of time in question, when figured one year at a time, and what she actually earned for the periods of time in question plus interest on the difference. The actual salary differential, figured one year at a time, is $4,366.29. During the period of time in question the Claimant received $3,076.16 in welfare payments from the State of Illinois. The first issue presented before this Court is whether the F.E.P.C. has the authority to award damages. This issue has previously been decided in the affirmative. A. P. Green Services Division of Bigelow-Liptak Corp. v. F.E.P.C. (1974), 19 Ill. App. 3d 875, 312 N.E.2d 314. Next, Respondent challenged the propriety of Claimant’s claim that the award should include interest computed at the legal rate of six percent from the time of award to payment. In Coach Corporation of Freeport v. State of Illinois, 18 Ill. Ct. Cl. 156, this Court stated that the State of Illinois is not liable for payment of interest in the absence of a statute subjecting it to such liability. Claimant cites Ill. Rev. Stat. 1977, ch. 74, par. 3, as authority for the awarding of interest. This statute does not apply. The general provisions of the statute in question refers to “judgment.” Judgments are issued by Circuit Courts. Ill. Rev. Stat. 1977, ch. 127, par. 801, states that the State of Illinois shall not be made a defendant or party in any Court except as provided in the Court of Claims Act. Since the State may not be made a defendant or party in a Circuit Court a “judgment” may not be obtained against it on either the F.E.P.C. “order,” the “agreement” or an “award” of this Court. Therefore, the Claimant’s only alternative is to obtain whatever award she can from this Court and trust that the legislature will honor the award as presented to it for its consideration. The claim for interest is denied. The third issue before this Court is the question of mitigation. The law is clear that a Claimant must do all in its power to mitigate its damages. Sullivan v. State, 26 Ill. Ct. Cl. 117. It is evident from the decision of the F.E.P.C. that Claimant should have been recalled from layoff on June 1, 1972, when Jubilee Lodge reopened as a camp for male juvenile delinquents. The F.E.P.C. determined that the refusal to rehire Claimant constituted sexual discrimination. Claimant’s uncontroverted testimony at the hearing established that she was hired by Caterpillar Tractor Company on September 21, 1972. Based on these facts, Claimant did fulfill her duty to mitigate her damages. Claimant contends that once this Court is satisfied that the Claimant has properly fulfilled the obligation to mitigate damages, the Court should inquire no further and approve the stipulated settlement agreement reached by the parties. Leon Morris v. State 77-CC-23. The Morris case is distinguishable from the case at bar in that F.E.P.C. did not award Morris interest on the damages. It is hereby ordered that the Claimant be awarded $4,366.29 less $3,076.16, the amount received in Public Aid, leaving a balance of $1,290.13. An award is hereby made to Claimant, Margaret Slaughter in the amount of $1,290.13.